DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 12-16 are objected to because of the following informalities: these claim do not have proper status. Currently it appear to be “12)   16) (Cancel)” which should read 12) – 16) (Cancel).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2, 5-8, and 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this instant case, claim 1 recites limitation “the heel insert is positioned such that the heel insert is removably secured” which does not have any writing support in the original specification; therefore it is failing to comply with the written description requirement.
Any remaining claims are rejected as depending from a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connolly (2005/0210704) in view of Guarrera (3,693,269).
Regarding claim 1, Connolly teaches a shoe with removable portions, comprising:
a sole portion (Fig, 3, member 3) having a first fastener (Fig. 3, bottom portion of member 7) disposed around a perimeter thereof;
an insole portion, wherein a perimeter of the insole portion is configured to fit within the perimeter of the sole portion (Fig 3, member 6, para 0035); and
wherein the heel insert is positioned such that the heel insert is removably secured between a lower side of the insole portion and an upper side of the sole portion (Fig 3, member 11); 
an upper portion, wherein the upper portion includes a base and a sidewall forming an interior volume with an open end, wherein the open end is configured to receive a foot (Fig. 3, member 2, para 0035);
wherein the upper portion includes a second fastener (Fig. 3, top portion of member 7) disposed around a perimeter of the base, wherein the first fastener on the sole portion is configured to removably secure to the second fastener of the upper portion (para 0035).
Connolly does not teaches both of the insole and heel insert are made of padded material. However, Connolly teach that the insole structure is made of padded material (para 0037). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to use the padded material for the entire insert structure, in order to provide more comfort for a user.
While Connolly does not specifically teach a heel insert having a total heel length, wherein the total heel length is smaller than a total insole portion length.
Guarrera teaches a shoe having a heel insert (Fig 3, member 28) having a total heel length (Fig 3, member 26), wherein the total heel length is smaller than a total insole portion length. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the shape of the insert sole structure of Connolly by using the shape of Guarrera’s the removable shoe sole, in order to provide a higher heel for a user as needed. The heel as disclosed by Guarrera would provide more support or more height for a user.
Regarding claim 2, the modified shoe Connolly-Guarrera discloses the first fastener of the sole portion Is disposed at an upper edge around the perimeter thereof (Connolly, Fig. 3, bottom portion of member 7. para 0037).
Regarding claim 5, the modified shoe Connolly-Guarrera discloses the sole portion is constructed of a rubber material (Connolly, i.e. thermoplastic elastomer (plastic or rubber), para 0037).
Regarding claim 6, the modified shoe Connolly-Guarrera discloses the first fastener and the second fastener are a zipper (Connolly, Figs. 1 -3, member 7, para 0035 to 0037).
Regarding claim 7, the modified shoe Connolly-Guarrera discloses the upper portion comprises a flexible material (Connolly, i.e. cotton, para 0038).
Regarding claim 8, the modified shoe Connolly-Guarrera the sole portion includes a recess on a lower surface between a heel end and a toe end (Connolly, i.e. pocket, Fig. 3, member 5, para 0037).
Regarding claim 10, the modified shoe Connolly-Guarrera teaches all of the limitations of claim 1 but silent about the heel insert comprises a semi-circular rear end. However, as seen in Fig. 3 of Connolly annotated above that the heel end is a curve; therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to understand that the end-curve as shown in Fig. 3 of could be an semi-circular as any curve could be part of a circle. In addition, one of ordinary skill would recognize that the dimensions of the curve could be optimized to the intended wearer’s dimensions to achieve the desired aesthetics. Thus, applicant does not provide any criticality or unexpected results why heel end must be that specific orientation, and the court held that the particular placement of a structure was held to be an obvious matter of design choice. The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellants specification, to make the necessary changes in the reference device." Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Rat. App. & inter. 1984).
Regarding claim 11, the modified shoe Connolly-Guarrera discloses the heel insert extends between a back side of the sole portion and the recess when secured between the insole portion and the sole portion (Connolly, Fig 5).
Response to Arguments
Applicant’s arguments, dated 02-15-2021, with respect to the drawing objection have been fully considered and are persuasive. The objection has been withdrawn due to applicant amendments.
Applicant’s arguments, dated 02-15-2021, with respect to the rejection of claims under 35 U.S.C §112(b) have been fully considered, and are persuasive. The rejection to the claims has been withdrawn due to the amendments to the claims.
Applicant's arguments, date 02-15-2021, with respect to the rejections of claims under 35 U.S.C §103 have been fully considered, but they are not persuasive because applicant argues that the prior art does not teach the limitations "the heel insert is positioned such that the heel insert is removably secured between a lower side of the insole portion and an upper side of the sole portion". However, this argument is not commensurate with the rejected claims, as the limitations have not been previously presented. Thus, the limitations have been addressed as analyzed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732